Citation Nr: 1639106	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from October 1983 to March 1984, and active duty from February 1985 to February 1991, the dates of which have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

Unfortunately, this matter must be remanded as the actual dates of the Veteran's service are at issue.  Dates of service must be determined before service connection for the above disabilities can be determined.  The RO attempted to resolve that issue through a January 2012 request for information, but was not successful.

The Veteran's claims file contains differing accounts of the Veteran's active duty service.  The Veteran contends that she served on active duty from February 1985 to February 1991 in statements reported in the October 2009 VA examination and opinion, and contained in the November 2009 notice of disagreement.  She contends that her service separation from does not indicate that she was on active duty from February 1985 to February 1991.  There are two service separation forms of record, showing active duty for training in the United States Army Reserve from October 1983 to August 1984 and active duty from December 1988 to February 1991 in the United States Army.  The latter certificate also shows total prior active service as 4 years, 2 months, and 19 days.  The Veteran's service personnel records include a record of assignments that shows enlistment in the United States Army on February 8, 1985.  The service medical records include a June 1983 enlistment examination for the Army Reserve identifying the Veteran as a high school student, and a January 23, 1985, Army enlistment examination showing the Veteran was discharged on January 21, 1985, and identifying the Veteran as a student, high school graduate.  The service medical records contain records and entries from 1983 to 1991, including 1985 and 1987.  

Once the dates of service are accurately identified, the Veteran's service, private and VA medical records must be obtained and associated with the claims file, and then new VA examinations and opinions for sinusitis, a low back disability, and a headaches disability must be scheduled and conducted applying the verified service dates.  It is noted that the Veteran previously only received a VA examination for the headache claim.  It is also noted that the Veteran's representative concedes that the sinusitis is a condition pre-existing service in the August 2016 Informal Hearing Presentation.

Accordingly, the Board finds that another headache examination, and examinations for sinusitis and a low back disability are needed in order to have a complete factual foundation and corresponding medical opinions upon which to make a determination.

Prior to arranging for the Veteran to undergo further examinations, all outstanding VA medical records should be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or records center and any other appropriate entity, to verify the actual dates of the Veteran's active duty service, and particularly to obtain a service separation form and verification of service from February 1985 to December 1988.  All efforts to obtain that information must be documented in the claims file and any outstanding service personnel records should be associated with the claims file.

2.  Obtain any outstanding VA and private medical records, and any service medical records pertaining to any sinusitis, low back disability and headaches disability for the verified dates of active duty service to the present, and associate them with the claims file.  All efforts to obtain that information must be documented in the claims file.

3.  Then, schedule the Veteran for a VA examination with an appropriate medical doctor for the purpose of ascertaining the nature and etiology of any low back disability.  The examiner must review the claims file and this remand, and the report should indicate that review, including review of service records showing that the Veteran had no back problems on entrance to service.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's statement contained in the November 2009 notice of disagreement.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the February 1992 private medical record of low back pain, a December 2008 private medical record reporting the Veteran's old injury in service, and the December 2008 private medical record x-ray report with an impression of degenerative change of the spine, with a mild spondylolisthesis and loss of disc height.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its onset in or was caused by the Veteran's period of active service, or by any incident during service.

4.  Then, schedule the Veteran for a VA examination with an appropriate medical doctor for the purpose of ascertaining the nature and etiology of any headache disability.  The examiner must review the claims file and this remand, and the report should indicate that review, including review of service records showing that the Veteran had no headache problems upon entrance.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's statement contained in the November 2009 notice of disagreement.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current headache disability had its onset in or was caused by the Veteran's period of active service, or by any incident during service.

5.  Then, schedule the Veteran for a VA examination with an appropriate medical doctor for the purpose of ascertaining the nature and etiology of any sinusitis.  The examiner must review the claims file and this remand, and the report should indicate that review, including review of medical records showing that the Veteran was diagnosed with acute sinusitis in May 1982 and in October 2010.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's statement contained in the November 2009 notice of disagreement.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should opine whether sinusitis clearly and unmistakably existed prior to active service.  If so, the examiner should opine whether any pre-existing sinusitis clearly and unmistakably was not aggravated during active service.  The examiner should state whether there was any permanent increase in disability of any pre-existing sinusitis during service.  If so, the examiner should opine whether any increase represented the natural progress of the disorder.  If it is not clear and unmistakable that a sinusitis disability preexisted service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current sinusitis had its onset in or was caused by the Veteran's period of active service, or by any incident during service.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

